 Case: 20-01024-BAH Doc #: 5 Filed: 09/18/20 Desc: Main Document            Page 1 of 7




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE
In Re:
         Theresa Pearson                               Bk. No. 20-10424-BAH
               Debtor                                  Chapter 7


         Theresa Pearson
               Plaintiff
               v.                                      Adv. No. 20-01024-BAH
         Katherine Drisko
               Defendant
                           ANSWER OF KATHERINE DRISKO
         NOW COMES Katherine Drisko (“Defendant” or “Ms. Drisko”) and hereby

answers the allegations of Theresa Pearson (“Plaintiff” or “Ms. Pearson”) in her

Adversary Complaint.        To the extent a response is required to the introductory

paragraph, Ms. Drisko DENIES that Ms. Pearson has a valid first position homestead

exemption against the subject property, 848 Rollins Road, Hopkinton, NH

(“Property”) superior to the mortgage Ms. Pearson granted to Ms. Drisko.


                                       PARTIES


   1. ADMITTED.
   2. The Defendant ADMITS the allegations set forth in the first sentence of
         Paragraph 2 of the Complaint to the extent it accurately identifies her address
         and that she holds a mortgage on the Property; the Defendant DENIES the
         allegation that there was no waiver of homestead. The Defendant ADMITS
         the allegations set forth in the second sentence of Paragraph 2.


                                            1
Case: 20-01024-BAH Doc #: 5 Filed: 09/18/20 Desc: Main Document        Page 2 of 7




       JURISDICTION, VENUE, AND CONSENT TO JURISDICTION

 3. ADMITTED to the extent that this Court has jurisdiction and venue over this

    matter and the defendant assents to the Court entering final judgment in this

    matter as to the validity of the claimed homestead exemption; however, the

    current State Court proceeding which is currently stayed would be more

    efficient at determining the underlying issues relative to the Drisko mortgage.

 4. The Defendant takes no position to the allegations set forth by the Plaintiff in

    Paragraph 4 of the Complaint as it recites a purely legal claim made by the

    Plaintiff.


                      BRIEF DESCRIPTION OF CASE


 5. The Defendant ADMITS the allegations set forth in Paragraph 5 to the extent

    that she holds a valid, recorded, first mortgage on the Property in the original

    principal amount of $81,000.00 (“Drisko Mortgage”) and that the debt secured

    by the Drisko Mortgage includes payments made to third-party servicers of a

    bank mortgage.       The Defendant DENIES all other allegations and

    characterizations set forth in Paragraph 5.


                                      FACTS


 6. The Defendant ADMITS the allegations set forth in Paragraph 6 to the extent

    that the Plaintiff was previously married to Michael Pearson. The Defendant

    has insufficient knowledge of the source of funds used to purchase the Property

    and therefore puts the Plaintiff to her proof.


                                        2
Case: 20-01024-BAH Doc #: 5 Filed: 09/18/20 Desc: Main Document       Page 3 of 7




 7. The Defendant ADMITS the allegations set forth in Paragraph 7 to the extent

    that the Plaintiff conveyed the Property to herself and Michael Pearson and

    that both signed a bank mortgage. The Defendant has insufficient knowledge

    of the details and terms of any re-finance and therefore puts the Plaintiff to

    her proof.

 8. The Defendant ADMITS the allegations set forth in Paragraph 8 to the extent

    that she did loan funds to both the Plaintiff and Michael Pearson, and that her

    grandchildren were living in the Property.      The Defendant DENIES the

    allegations set forth in Paragraph 8 to the extent they suggest any payments

    made to the Plaintiff were gifts. The Defendant has insufficient knowledge as

    to the remainder of the allegations set forth in Paragraph 8 and therefore puts

    the Plaintiff to her proof.

 9. The Defendant ADMITS the allegations set forth in Paragraph 9 to the extent

    that she continued to loan the Plaintiff money. All other allegations and

    characterizations are DENIED.

 10. The Defendant ADMITS the allegations set forth in Paragraph 10 to the extent

    that the Plaintiff granted the Defendant a note in the original principal

    amount of $81,000.00 secured by a mortgage on the Property. The Plaintiff

    was represented by an attorney when granting the Drisko Mortgage. The

    Defendant DENIES that the Plaintiff did not waive her homestead exemption

    by executing the Drisko Mortgage. The Defendant ADMITS that she made

    payments on the bank mortgage as advances on the Drisko Mortgage.



                                       3
Case: 20-01024-BAH Doc #: 5 Filed: 09/18/20 Desc: Main Document     Page 4 of 7




 11. The Defendant ADMITS the allegations set forth in Paragraph 11 to the extent

    that the Property was listed for sale at various times. The Defendant has

    insufficient knowledge as to the remainder of the allegations set forth in

    Paragraph 8 and therefore puts the Plaintiff to her proof.

 12. The Defendant ADMITS the allegations set forth in Paragraph 12 to the extent

    that she paid off the bank mortgage to protect the security of the Drisko

    Mortgage. All other allegations and characterizations are DENIED.

 13. The Defendant ADMITS the allegations set forth in Paragraph 13 to the

    extent that a “Release of Mortgage/Deed of Trust” dated August 3, 2018 was

    recorded with the Merrimack County Registry of Deeds at Book 3603, Page

    2692. The Defendant DENIES that this recording property discharged the

    bank mortgage from record and DENIES that any discharge of the waiver of

    homestead exemption was recorded. By way of further response, the recorded

    Release of Mortgage as to the bank mortgage was not recorded by the

    mortgagee of record and therefore remains as a cloud on title. The Defendant

    initiated an action in the Merrimack County Superior Court (Case no. 217-

    2019-CV-00737) to resolve this title issue.

 14. ADMITTED.

 15. DENIED.

 16. The Defendant has insufficient knowledge as to the allegations set forth in

    Paragraph 16 and therefore puts the Plaintiff to her proof.




                                        4
Case: 20-01024-BAH Doc #: 5 Filed: 09/18/20 Desc: Main Document        Page 5 of 7




 17. The Defendant ADMITS the allegations set forth in Paragraph 17 to the extent

    that Michael Pearson conveyed his interest to the Defendant on April 3, 2018.

    All other allegations and characterizations are DENIED.

 18. DENIED.    The Defendant has always claimed all advances made to the

    Plaintiff and/or on her behalf were secured by the Drisko Mortgage and that

    the Plaintiff has waived her homestead exemption.

 19. Paragraph 19 recites a purely legal claim made by the Plaintiff to which no

    response is required. In the event a response is required, DENIED. The

    Defendant has insufficient knowledge as to the extent, if any, of any back-child

    support and therefore puts the Plaintiff to her proof.


    COUNT I (Amount, Validity, and Priority of Homestead Exemption)


 20. In response to Paragraph 20 of the Complaint, the Defendant refers to her

    above answers provided in response to Paragraphs 1-19 of the Complaint.

 21. Paragraph 21 recites a purely legal claim made by the Plaintiff to which no

    response is required.

 22. ADMITTED. The Statute referenced speaks for itself.

 23. The first sentence of Paragraph 23 is DENIED.           The second sentence of

    Paragraph 23 is ADMITTED. The third sentence of Paragraph 23 is DENIED.

 24. Paragraph 24 is a conclusion of law to which no response is required. To the

    extent a response is required, DENIED.

 25. Paragraph 25 is a conclusion of law to which no response is required. To the

    extent a response is required, DENIED. By signing the Drisko Mortgage, the

                                        5
Case: 20-01024-BAH Doc #: 5 Filed: 09/18/20 Desc: Main Document      Page 6 of 7




    Plaintiff has waived her homestead right is waived. Deutsche Bank Nat’l

    Trust Co. v. Pike, 916 F.3d 60, 69 (N.H. 2019).


                     COUNT II – (Objection to Claim)


 26. In response to Paragraph 26 of the Complaint, the Defendant refers to her

    above answers provided in response to Paragraphs 1-25 of the Complaint.

 27. ADMITTED,

 28. DENIED.

 29. DENIED.

 30. DENIED.

 31. DENIED.


            COUNT III – (Credit of Ex-Husband’s ½ Interest)


 32. In response to Paragraph 32 of the Complaint, the Defendant refers to her

    above answers provided in response to Paragraphs 1-31 of the Complaint.

 33. The allegations set forth in Paragraph 33 appear to be mere fantasies and

    speculations of the Plaintiff rather than allegations of fact. To the extent a

    response is required, DENIED.

 34. Paragraph 34 appears to be a conclusion of law to which no response is

    required. To the extent a response is required, DENIED.


                  COUNT IV – (Request for Accounting)


 35. In response to Paragraph 35 of the Complaint, the Defendant refers to her

    above answers provided in response to Paragraphs 1-34 of the Complaint.

                                       6
 Case: 20-01024-BAH Doc #: 5 Filed: 09/18/20 Desc: Main Document            Page 7 of 7




   36. Paragraph 36 recites a purely legal claim made by the Plaintiff to which no

      response is required.


   WHEREFORE, the Defendant asks this Honorable Court to grant the following
   relief:
             A. Deny Plaintiff’s request for relief; and
             B. Grant such other relief as this Honorable Court deems reasonable and
                just.
                                                  Respectfully submitted,
                                                  Katherine Drisko,
                                                  By her attorney,



September 18, 2020                                /s/ Brad Davis
Date                                              Brad Davis, Esq. BNH 06836
                                                  Davis Hunt Law, PLLC
                                                  780 Central Street
                                                  Franklin, NH 03235
                                                  (603) 671-5911
                                                  brad@davishuntlaw.com




                              CERTIFICATE OF SERVICE


      I hereby certify that on this date, I served a copy of this Answer via ECF

upon all parties appearing electronically to include Steven Notinger, Esq.,

representing the plaintiff.


September 18, 2020                                /s/ Brad Davis
Date                                              Brad Davis, Esq. BNH 06836




                                              7
